BECKER, Circuit Judge,
dissenting.
Addressing what can only be characterized as a legislative hodgepodge, Judge Seitz has written a forceful opinion. I think, however, that the Virgin Islands legislature will be surprised to learn that it has created a constitutionally protected property interest in continued employment in favor of the occupant of a position that it had excluded from the civil service and from leave and pension and similar benefits; that it had lumped together with, inter alia, the Volunteer Fire Service and Radio Citizens Teams in providing that employment status existed only for purposes of workers’ compensation; and that was officially classified on the police department’s personnel records as either “temporary” or “part-time.” For these and other reasons set forth below, Judge Seitz has not persuaded me that the legislature intended to confer such a significant interest upon an auxiliary policeman whose prime duties during his 20-hour per week tour of duty are crowd and traffic control.
I.
I begin with Section 1156 of title 23 of the Virgin Islands Code, which declares that “members of the Home Guard [now Police Auxiliary] shall not, by virtue of their service as such members, be considered employees of the Government of the Virgin Islands.” The majority acknowledges the troublesome nature of § 1156, yet discounts the significance of this legislative pronouncement merely because the section deals primarily with remuneration. See Majority Opinion supra, at 510. I am more willing, however, to attach significance to the language of the statute. It seems plain from that language, particularly in light of the role of an auxiliary policeman, that the Virgin Islands legislature intended to exclude such policemen from any (property) rights or privileges that might accompany employment status. The statute makes clear that for no purposes other than receipt of remuneration for services are auxiliary policemen to be considered employees of the government.
I of course agree with the majority that, “in the ordinary sense of th[e] term,” Richardson plainly was an “employee” of the government. See Majority Opinion supra, at 510. The issue, however, is not whether Richardson worked for the government, it is whether the statutory employment scheme granted Richardson any rights of employment beyond payment for services rendered. I believe that the unwillingness of the legislature to label Richardson an “employee” is highly probative of a legislative intent to deny Richardson any asserted right to continued employment.
Moreover, the very same section makes clear that, to the extent auxiliary police must be treated as employees for remunerative purposes, they are to be paid “in accordance with the procedure for payment of unclassified employees.” V.I.Code Ann. tit. 23, § 1156 (1970) (emphasis added). I view this, at the very least, as an expression of the sense of the legislature that auxiliary police are not to be considered members of the civil service.
A separate statutory provision provides further evidence of legislative intent. Section 282 of Title 24 of the Virgin Islands Code grants workers’ compensation benefits to members of the Police Auxiliary in spite of their non-employee status. This provision would be unnecessary if members of the auxiliary police force were members *513of the civil service and entitled to the accompanying rights of continued employment. It would be an odd scheme indeed if auxiliary police were entitled to the rights of the civil service system while their right to workers’ compensation benefits was in doubt.
Indeed, the same provision provides even more telling evidence of the views of the Virgin Islands legislature with regard to the Police Auxiliary. In granting workers’ compensation benefits to the auxiliary police force, the legislature grouped the Auxiliary with the National Guard, the Civil Defense Volunteer Corps, the Volunteer Fire Service, “civil defense workers, Radio Emergency Associated Citizens Teams, [and] volunteers from outside the Territory who, at the request of the [Government], render service in the Virgin Islands in connection with an emergency or a disaster.” The statute provides benefits to “members, officers and trainees” of each of these organizations or groups. See V.I.Code Ann. tit. 24, § 282(a) (Supp.1986). It seems plain to me that the legislature viewed the members, officers and trainees of each of these organizations as similarly situated to one another for employment purposes, and I believe it highly doubtful that the legislature intended to accord these emergency volunteer workers protected employee status.
II.
The majority relies heavily for its contrary conclusion on the fact that § 451a of title 3 appears to make all positions in the Executive Branch either classified or unclassified, and that those not expressly exempted are to be considered classified. See Majority Opinion supra, at 508. While I readily concede that Richardson’s position was not expressly exempted, because he could not be considered “part-time” within the meaning of § 451a(b)(5), it is also apparent to me that, in drafting § 451a, the legislature simply was not contemplating that the Government Service would encompass non-employee auxiliary policemen.
I find support for this position in the Notices of Personnel Action (“NOPAs”), which the majority somewhat cavalierly discards. See Majority Opinion supra, at 511-12. I agree with the majority that an administrative practice cannot reverse a clear legislative policy and that therefore any administrative determination that Richardson was a “part-time” laborer cannot be dispositive given the clear legislative pronouncement that, for civil service purposes, a part-time worker is one who works less that twenty hours per week. However, in view of the statutory inconsistencies, I do not find the legislative policy concerning the classified status of government workers at all clear, and hence I believe that the administratively-issued NOPAs can illuminate the issue for us.
The NOPAs provide strong indication that the government contemplated four different categories of government workers: in addition to the statutorily-defined classified and unclassified workers, the NOPAs also récognize that there are “temporary” and “part-time” workers who fit into neither of the - two standard categories.1 Hence, in my view, the mere fact that the position of a non-employee auxiliary crowd control officer is not expressly exempted from the civil service is not dispositive of his status. I believe Richardson’s position was neither classified nor unclassified, but at all events not protected.
The flaw in the majority’s analysis thus stems in significant part from its “either/or” predicate, i.e., its supposition that § 451a(c) contemplates only two types of positions — classified and unclassified (or career and exempt) — and from its concomitant conclusion that if Richardson is not in the exempt or unclassified group he must be protected. Trying to render sense out of the hodgepodge, it appears to me that Richardson may qualify as neither elassi-*514fied nor unclassified. At all events, he was, in my view, terminable at will, with no legitimate expectation of continued employment, and hence he had no state created constitutionally protected property interest in his job.
III.
I note finally the majority’s contention that § 530, which grants a property interest in one’s job to all “regular employees,” applies to Richardson because he has completed his probationary period. See Majority Opinion supra, at 509; V.I.Code Ann. tit. 3, § 530 (1967). Yet the majority acknowledges that a “regular employee” is one “who has been appointed to a position in the [career] service in accordance with [the Personnel Merit System] after completing his working test period.” V.I.Code. tit. 3, § 451 (1967) (emphasis added); see Majority Opinion supra, at 509. I can find no evidence in the record or in the statutory scheme that Atchley Richardson or any other member of the Police Auxiliary was appointed in accordance with the Personnel Merit System. In fact, I would be quite surprised to learn that auxiliary police were subjected to the rigors of the civil service system, such as appointment and promotion on the basis of competitive merit examinations, see V.I.Code Ann. tit. 3, § 521 (1967).2
In any case, Richardson has set forth no such proof. And with no proof that anyone in or out of government contemplated that an auxiliary policeman would be entitled to the benefits of the classified service, I cannot agree that Richardson had a protected property interest in his job.
I respectfully dissent.3

. Section 498 of title 3, enacted in 1986, after Richardson’s termination, demonstrates that even the legislature contemplated types of positions other than classified and unclassified, as it grants the right to elect to join the classified service to "[a]ny executive branch employee in an unclassified or temporary position” who has served for more than two years. V.I.Code tit. 3, § 498(a) (Supp.1987).


. I find further support for this position in V.I. Code. Ann. tit. 23, § 1155 (Supp.1987), which declares that "[t]he selection of men for enlistment in the Police Auxiliary shall be made in an impartial manner and without discrimination against any person on account of creed, race, or color.” Such a provision would have been wholly unnecessary if the selection of auxiliary policemen already was controlled by the merit appointment system of the classified service. Moreover, § 1155 itself makes no mention of the need for competitive examinations; by negative implication, we can presume that auxiliary police are not subject to the rigors, or the rights, of the classified service.


. Given the inconsistencies and ambiguities in the statutory scheme, the Virgin Islands legislature may be well advised to reexamine and clarify the employment rights and status of workers like Richardson.